UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 15, 2010 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Parkway Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 7.01 Regulations FD Disclosure Item 9.01Financial Statements and Exhibits Item 9.01(d)EXHIBITS SIGNATURES Item7.01 Regulation FD Disclosure The following information is furnished pursuant to both Item2.02 and Item7.01: On March 15, 2010 Mr.Floyd Glisson, Director, President, and CEO-elect of GameTech International, Inc. (the “Company”), and Mrs. Marcia Martin, Chief Financial Officer of the Company, will give a presentation regarding the Company, at the 22nd Annual ROTH OC Growth Stock Conference presented by Roth Capital Partners in Laguna Niguel, California that includes information regarding the Company’s financial condition and results of operations for the period ended January 31, 2010.A copy of Mr.Glisson’s and Mrs. Martin’s slide presentation is furnished hereto as Exhibit99.1. The information in this Form 8-K under the captions Items 2.02 and 7.01 and Item9.01, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the registrant under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, unless the registrant specifically incorporates it by reference in a document filed under the Securities Act or the Exchange Act. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Slide presentation to be given by Mr.Glisson and Mrs. Martin, dated March 15, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GAMETECH INTERNATIONAL, INC. By: /s/James Robertson James Robertson General Counsel and Secretary Date: March 15, 2010 EXHIBIT INDEX Exhibit Number Slide presentation to be given by Mr.Glisson and Mrs. Martin, dated March 15, 2010.
